                                         Case 3:13-cr-00764-WHO Document 2403 Filed 09/23/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 13-cr-00764-WHO-8
                                                          Plaintiff,
                                   8
                                                                                            ORDER DENYING COMPASSIONATE
                                                    v.                                      RELIEF
                                   9

                                  10     ESAU FERDINAND,                                    Re: Dkt. No. 2381
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Esau Ferdinand moved for compassionate release from Lompoc pursuant to 18

                                  14   U.S.C. § 3582(c)(1)(A)(i) because he is of heightened risk of COVID-19 infection as a result of

                                  15   the conditions of his incarceration and his Type 2 diabetes, hypertension (high blood pressure) and

                                  16   obesity. I may grant his motion only if “extraordinary and compelling reasons warrant such a

                                  17   reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The reasons that Ferdinand brings his motion are

                                  18   concerning: the impact of the COVID-19 in a prison setting can be particularly severe, and

                                  19   Ferdinand has underlying medical conditions that put him at elevated risk of contracting COVID.

                                  20   But when considered in light of the 18 USC 3553(a) factors, his motion does not meet the

                                  21   “extraordinary and compelling” standard and it is denied. For the reasons that follow, I also deny

                                  22   the suggestion that I recommend to the Bureau of Prisons that Ferdinand be placed on home

                                  23   confinement under the CARES Act.

                                  24              The phrase “extraordinary and compelling reasons” has been defined by the United States

                                  25   Sentencing Commission in the application notes to U.S.S.G. § 1B1.13. There are five

                                  26   circumstances that qualify as “extraordinary and compelling reasons” to grant compassionate

                                  27   release.

                                  28          The first two relate to the defendant’s medical condition. The “extraordinary and
                                         Case 3:13-cr-00764-WHO Document 2403 Filed 09/23/20 Page 2 of 3




                                   1   compelling reasons” standard is satisfied if “[t]he defendant is suffering from a terminal illness

                                   2   (i.e., a serious and advanced illness with an end of life trajectory).” U.S.S.G. § 1B1.13 cmt.

                                   3   n.1(A)(i). It is also satisfied by “a serious physical or medical condition, . . . serious functional or

                                   4   cognitive impairment, or . . . deteriorating physical or mental health because of the aging process .

                                   5   . . that substantially diminishes the ability of the defendant to provide self-care within the

                                   6   environment of a correctional facility and from which he or she is not expected to recover.” Id. §

                                   7   1B1.13 cmt. n.1(A)(ii). The defendant’s age qualifies as a third extraordinary and compelling

                                   8   reason if “[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in

                                   9   physical or mental health because of the aging process; and (iii) has served at least 10 years or 75

                                  10   percent of his or her term of imprisonment, whichever is less.” Id. § 1B1.13 cmt. n.1(B). Family

                                  11   circumstances requiring the defendant to care for minor children or a spouse or registered partner

                                  12   are a fourth qualifying reason. Id. § 1B1.13 cmt. n.1(C). Fifth, a catch-all provides for relief if,
Northern District of California
 United States District Court




                                  13   “[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an

                                  14   extraordinary and compelling reason other than, or in combination with, the reasons described in

                                  15   subdivisions (A) through (C).” Id. § 1B1.13 cmt. n.1(D).

                                  16           Ferdinand suffers from Type 2 diabetes, hypertension and obesity. He is African

                                  17   American, and there are disturbing racial disparities in the severity of COVID-19 infections. That

                                  18   said, the medical record does not suggest the level of severity that would satisfy the medical

                                  19   criteria for the first two factors discussed above. He is 38 years old, so he is not qualified by age.

                                  20   He is not the primary caregiver for another. In sum, Ferdinand does not qualify for compassionate

                                  21   release under the first four circumstances.

                                  22           The catch-all fifth provision has me look at all the circumstances in his case in

                                  23   combination, including ones in addition to the four just discussed. Here, I also consider the 18

                                  24   U.S.C. § 3553(a) factors, which I considered when I imposed his sentence two years ago, the

                                  25   amount of time he has served, and whether he would be a danger to the public if released.

                                  26           Ferdinand was convicted of being a member of the Central Divisadero Playas (CDP), a

                                  27   violent racketeering enterprise, knowing and intending that the racketeering activity would include

                                  28   murder. The evidence at trial showed that Ferdinand was in the middle of many CDP’s activities,
                                                                                           2
                                         Case 3:13-cr-00764-WHO Document 2403 Filed 09/23/20 Page 3 of 3




                                   1   and that he brutally robbed Vanson Truong. I sentenced him to 20 years in prison.

                                   2          I recognized at sentencing that Ferdinand had already been incarcerated for almost seven

                                   3   years for the crimes involved in this case and that he had a record in custody that showed good

                                   4   conduct and a desire to rehabilitate. That record continues at Lompoc, which I am glad to see. I

                                   5   am hopeful that Ferdinand is well on his way to rehabilitation and will live a law-abiding,

                                   6   productive life when he is ultimately released. I do not know whether he would be a danger to the

                                   7   public if released today; I hope not, but as the government argues, he was before he was

                                   8   incarcerated. Setting that question aside, though, given the seriousness of the crimes involved I do

                                   9   not think that the purposes of sentencing would be fulfilled by such an early release, with less than

                                  10   half of his sentence served. His counsel argued that Ferdinand’s sentence is long—not nearly as

                                  11   long as recommended by the government and probation at sentencing, but long by any standard.

                                  12   However, there is a reason it is that long, and that reason is not lessened by the pandemic. In
Northern District of California
 United States District Court




                                  13   consideration of all the factors mentioned, the purposes of sentencing are still best served by the

                                  14   sentence I imposed, and the other matters discussed in this Order do not make his case sufficiently

                                  15   “extraordinary and compelling” to warrant release. The motion is denied.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 23, 2020

                                  18
                                  19
                                                                                                    William H. Orrick
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
